Citation Nr: 1727335	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder ("PTSD").  

2.  Entitlement to an increased rating, in excess of 40 percent, for a lumbar strain.

3.  Entitlement to an increased rating, in excess of 40 percent, for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from March 1973 through March 1977.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan.  Jurisdiction of the appeal has been subsequently transferred to North Little Rock, Arkansas (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at an August 2016 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service-connection for PTSD is addressed in the REMAND portion of this decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision, the Veteran indicated he desired to withdraw his appeal for an increased disability rating for his service-connected lumbar strain. 

2.  In August 2016, prior to the promulgation of a decision, the Veteran indicated he desired to withdraw his appeal for an increased disability rating for his service-connected cervical spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal for an increased disability rating of a lumbar strain has been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. § 20.204 (2016).

2.  The criteria for withdraw of the appeal for an increased disability rating of a cervical spine disability has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As discussed in the introduction of the decision, the Veteran has requested to withdraw his claim for an increased rating of his service-connected cervical and lumbar spine disabilities.  See August 2016 Hearing Transcript.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdraw may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204(b).

In August 2016, during his video hearing before the undersigned Veterans Law Judge, the Veteran withdrew his claim increased rating of his service-connected cervical and lumbar spine disabilities.  See Hearing Transcript.  As such, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue. Accordingly, the issue of entitlement to increased ratings for his service-connected cervical and lumbar spine disabilities is dismissed. 


ORDER

The claim for entitlement to an increased rating, in excess of 40 percent, for a lumbar strain, is dismissed. 

The claim for entitlement to an increased rating, in excess of 40 percent, for a cervical spine disability, is dismissed. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim for entitlement to service connection for PTSD must be remanded to the AOJ before the Board is able to make a determination. 

During the August 2016 Travel Board hearing, the Veteran and his representative requested a 60 day extension so that additional medical evidence may be submitted.  The undersigned Veterans Law Judge granted this request.  Thereafter, the Veteran, through his representative, submitted a VA Form 21-4138, dated September 1, 2016, which referenced two attachments of a medical opinion letter and a signed waiver of RO consideration.  Review of the Veteran's claims file does not indicate that either the medical opinion letter or the RO waiver were uploaded to the Veteran's electronic claims file. 

Additionally, during the Veteran's hearing he testified as to a second medical opinion letter which he brought with him to the hearing.  This letter was described, by the Veteran, as a medical statement from his treating clinician at the Grand Rapids VAMC.  Upon review of the file, the Board notes that this letter was not obtained from the Veteran during the hearing and was not uploaded into his electronic claims file.  The Board, therefore, finds that a remand is required in order to obtain these missing letters. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should locate the evidence identified by the September 1, 2016 VA Form 21-4138 and upload them into the Veteran's electronic claims folder. 

If these records cannot be found, the AOJ should contact the Veteran and request he submit any copies he may have in his possession.  The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should contact the Veteran in order to obtain the medical opinion letter he brought to the August 31, 2016 Travel Board hearing. This letter should then be uploaded to the Veteran's claim file. 

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


